 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 DENISE S.,                                           Case No. C18-1101-JPD

 9          Plaintiff,                                  ORDER GRANTING THE
                                                        COMMISSIONER’S MOTION TO
10          v.                                          DISMISS

11 COMMISSIONER OF SOCIAL SECURITY,

12          Defendant.

13

14          This matter comes before the Court on the Commissioner’s motion to dismiss for lack

15 of subject-matter jurisdiction. Dkt. 14. Specifically, the Commissioner asserts that plaintiff

16 failed to timely initiate this action challenging the Commissioner’s denial of her claim for

17 disability benefits under Titles II and XVI of the Social Security Act. Id. Plaintiff failed to

18 respond to the Commissioner’s motion to dismiss.

19          The Commissioner has submitted evidence indicating that plaintiff’s complaint was

20 untimely. Dkt. 14-1. Specifically, plaintiff initiated this action twenty-six days after the

21 deadline for filing a complaint. In addition, plaintiff has not alleged or demonstrated any good

22 cause to obtain an extension for review, and plaintiff failed to oppose the Commissioner’s

23 motion. Accordingly, the Court ORDERS that the Commissioner’s motion to dismiss this



     ORDER - 1
 1 action with prejudice, Dkt. 14, is GRANTED.

 2         The Clerk is directed to send a copy of this Order to plaintiff and counsel for

 3 defendant.

 4
           DATED this 13th day of November, 2018.
 5

 6                                               A
                                                 JAMES P. DONOHUE
 7                                               United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER - 2
